Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are currently under examination.
Priority
The instant application, filed under 35 U.S.C. 111(a), is a bypass continuation of PCT International Patent Application PCT/IB2020/055204, filed 06/02/2020, which also claims benefit of a prior filed application (provisional application 62/856,201, filed 06/03/2019) under 35 U.S.C. 119(e).
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/15/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Reasons for Allowance
The IDS filed 02/01/2022 has been fully considered and has been found not to change the allowability status of the claims.
Regarding the reference Oakes et al. from the IDS, the examiner found that Oakes is teaching the determination of a signal decay rate as measured by MRI with a coefficient of variation specifically to filter the voxel presenting an accurate signal decay rate (p1562 col.2 2nd ¶ “R2>0.75 were used in the analysis, resulting in the removal of 5% of the voxels”) while determining a spatial standard deviation (p.1562 “RD”) for a region to measure the heterogeneity of these region regarding their response to the treatment with heterogeneity appearing between healthy and non-healthy tissue. Therefore, the examiner is considering the teaching as no related to the presented and Oakes as not a prior art for the claimed instant claims, since Oakes does not teach the generation of a MRI signal decay variance map from the determined time-variance of the signal decay rate as applied for the generation of a tissue degeneration indicator as claimed. 
Regarding the cited “European search report” dated 05/25/2022, the examiner has considered the provided in pages 2-3 directed to the reference Oakes and found that Fig.3D is referring to the spatial RD standard deviation as discussed above and not related to a temporal dispersion or time-variance as claimed in the instant claims as applied to the generation of a tissue degeneration indicator as claimed.
Therefore Claims 1-24 are allowable for the same reasons as presented in the Allowability Notice filed 05/24/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793